 

Exhibit 10.31

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of October 7, 2013, by
and between HEALTH INSURANCE INNOVATIONS, INC., a Delaware incorporated
corporation (the “Company”), and MICHAEL A. PETRIZZO, JR. (“Executive”).  

Recitals

A.  The Company desires to hire Executive, and Executive desires to be hired by
the Company, upon the terms and conditions set forth herein; and

B.  The Company and Executive agree to protect the interests of the Company and
Company’s customers and Confidential Information (as defined below) that may
have been or that may be disclosed to Executive as set forth herein.  

Agreement

NOW, THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

Section 1.  Employment, Duties and Acceptance.  

(a)  The Company shall employ Executive during the Term (as defined below) as
Executive Vice President and General Counsel.  Executive shall be responsible
for performing the duties and exercising the powers which the Chief Executive
Officer of the Company or the Board of Directors of the Company (the “Board”)
may from time-to-time assign to him in his capacity as Executive Vice President
and General Counsel of the Company in connection with the conduct and management
of the business of the Company and its subsidiaries and affiliates.  

(b)  Executive hereby accepts such employment and agrees, during the Term, to
render Executive’s services to the Company on a full-time basis and to devote
Executive’s full business time and attention to the business and affairs of the
Company and any subsidiary or affiliate of the Company.  Executive agrees that
at all times during the Term, Executive will faithfully perform the duties
assigned by the Company to the best of Executive’s ability.  Executive further
agrees to accept election and to serve during all or any part of the Term as an
officer, director or representative of any subsidiary or affiliate of the
Company, without any compensation therefor other than that specified in this
Agreement.  Executive shall report directly to the Company’s Chief Executive
Officer.

(c)  The duties to be performed by Executive hereunder shall be principally
performed at Executive’s office in Villanova, Pennsylvania.  Executive, however,
will visit the Company’s offices in Tampa, Florida as reasonably requested by
the Company.  Executive shall be entitled to an annual paid time off of 20 days
on the same terms that the Company provides to other similarly situated senior
Company executives in accordance with the Company’s policies and practices;
provided that Executive shall schedule the timing and duration of Executive’s
vacations in a reasonable manner taking into account the needs of the business
of the Company.  

(d)  Executive acknowledges that from time to time the Company may promulgate
workplace policies and rules.  Executive agrees to fully comply with all such
policies and rules, and understands that failure to do so may result in a
disciplinary action up to and including immediate discharge for Cause.  

Section 2.  Term.  As used herein, the “Term” means the period commencing on
October 28, 2013 (the “Effective Date”) and ending on October 28, 2014.  The
Term shall be automatically extended for successive one-year periods unless
Executive or the Company gives written notice of termination on or before the
30th day prior to the expiration of any Term of its desire not to renew the
Term.  Any such renewal shall be upon the terms and conditions set forth herein
unless otherwise agreed between the Company and Executive.  In the event that
the Company gives written notice that it does not intend to renew the Term,
Executive shall be entitled to the benefits set forth in Section 4(b)(iii).    

Section 3.  Compensation.  Executive shall be entitled to the following
compensation:

(a)  The Company agrees to pay to Executive a salary in cash (the “Salary”), as
compensation for the services to be performed by Executive, at the rate of
$275,000 per calendar year, paid in accordance with the Company’s customary
payroll procedures and subject to applicable withholding.  During the Term, the
Board shall have the right to increase, but not decrease, the Salary, except the
Board may decrease the Salary in connection with a base salary decrease that is
generally applicable to all members of the Company’s senior
management.  Executive’s salary as in effect from time to time shall constitute
the “Salary” for purposes of this Agreement.  

1

--------------------------------------------------------------------------------

 

(b)  On the Effective Date, the Company shall execute and deliver to the
Executive (i) a Restricted Stock Award Agreement in the form attached hereto as
Exhibit B (the “RSA Agreement”), evidencing a grant to Executive pursuant to the
terms of the Health Insurance Innovations, Inc. Long Term Incentive Plan (the
“LTI Plan”) of 25,000 shares of Restricted Stock (as defined in the RSA
Agreement) and (ii) a Stock Appreciation Rights Award Agreement in the form
attached hereto as Exhibit C (the “SARA Agreement”), evidencing a grant to
Executive pursuant to the terms of the LTI Plan) of 175,000 SARs (as defined in
the SARA Agreement). 

(c)  Executive shall be paid a signing bonus in the amount of $50,000, subject
to applicable withholding, on the date of Executive’s first regular paycheck
following the Effective Date.  If Executive is terminated for Cause or resigns
without Good Reason prior to the third anniversary of the Effective Date,
Executive shall be responsible to reimbursing the Company for the pro-rated
amount (measured on a monthly basis) of such bonus.

(d)  The Company shall reimburse Executive for all reasonable expenses incurred
by Executive in the course of performing Executive’s duties under this Agreement
(including travel to and from the Company’s offices) that are consistent with
the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documentation of such expenses.  

(e)  Executive shall be eligible to participate in any equity incentive plan,
restricted share plan, share award plan, stock appreciation rights plan, stock
option plan or similar plan adopted by the Company on the same terms and
conditions applicable to other senior Company executives, with the amount of
such awards to be determined by the Board in its sole discretion.  Executive
shall be eligible for an annual bonus and long term incentive awards as
determined at the sole discretion of the Board.

(f)  Executive shall be entitled to all rights and benefits for which Executive
shall be eligible under any retirement, retirement savings, profit-sharing,
pension or welfare benefit plan, life, disability, health, dental,
hospitalization and other forms of insurance and all other so-called “fringe”
benefits or perquisites (except for with respect to any plan that provides
severance or other similar benefits), on the same terms that the Company
provides to other similarly situated senior Company executives (subject to all
restrictions on participation that may apply under federal and state tax
laws).  

Section 4.  Termination.  

(a)  Events of Termination.  Executive’s employment with the Company shall
terminate (the date of such termination being the “Termination Date”)
immediately upon any of the following:

(i)  Executive’s death (“Termination Upon Death”);

(ii)  the effective date of a written notice sent to Executive stating the
Company’s determination, made in good faith, that due to a mental or physical
condition, Executive has been unable and failed to substantially render the
services to be provided by Executive to the Company for a period of at least
180 days out of any consecutive 360 days (“Termination For Disability”);

(iii)  the effective date of a written notice sent to Executive stating the
Company’s determination, made in good faith, that it is terminating Executive’s
employment for Cause (as defined below) (“Termination For Cause”);

(iv)  the effective date of a notice sent to Executive stating that the Company
is terminating Executive’s employment without Cause (including any notice from
the Company to Executive pursuant to Section 2 that the Company has decided not
to renew the Term), which notice can be given by the Company at any time after
the Effective Date at the Company’s sole discretion, for any reason or for no
reason (“Termination Without Cause”);

(v)  the effective date of a notice (other than a notice delivered pursuant to
Section 4(a)(vi) of this Agreement) sent to the Company from Executive stating
that Executive is electing to terminate Executive’s employment with the Company
without Good Reason (“Resignation Without Good Reason”); or

(vi)  the effective date of a written notice to Company stating Executive’s
determination, made in good faith, that a Good Reason Event (as defined below)
has occurred within 30 days preceding such notice and as a consequence Executive
is electing to terminate Executive’s employment hereunder for a Good Reason
Event (“Resignation For Good Reason”); provided, however, that Executive will
give the Company 30 days to cure such Good Reason Event, and if the Company
fails to cure such Good Reason Event within 30 days after Executive gives
written notice of resignation hereunder, then Executive may immediately
terminate Executive’s employment with the Company, and such termination will be
a Resignation For Good Reason hereunder; provided, further, that Executive’s
termination shall be deemed a Termination For Cause if the Company has delivered
to Executive written notice of any act or omission that, if not cured, would
constitute Cause at any time preceding the notice provided by Executive
hereunder.  

2

--------------------------------------------------------------------------------

 

As used herein, the term “Cause” shall mean (i) commission of a willful act of
dishonesty in the course of Executive’s duties hereunder, (ii) conviction by a
court of competent jurisdiction of, or plea of no contest to, a crime
constituting a felony or conviction in respect of, or plea of no contest to, any
act involving fraud, dishonesty or moral turpitude, (iii) Executive’s
performance under the influence of controlled substances (other than those taken
pursuant to a medical doctor’s orders), or continued habitual intoxication,
during working hours, (iv) frequent or extended, and unjustifiable, absenteeism,
(v) Executive’s personal misconduct or refusal to perform duties and
responsibilities or to carry out the lawful directives of the Chief Executive
Officer of the Company or the Board, which, if capable of being cured shall not
have been cured, within 30 days after the Company shall have advised Executive
in writing of its intention to terminate Executive’s employment, or
(vi) Executive’s material non-compliance with the terms of this Agreement,
which, if capable of being cured, shall not have been cured within 30 days after
the Company shall have advised Executive in writing of its intention to
terminate Executive’s employment for such reason.  

As used herein, the term “Good Reason Event” shall mean (i) a material adverse
change in the responsibilities or duties of Executive as set forth in this
Agreement without Executive’s prior consent at a time when there are no
circumstances pending that would permit the Board to terminate Executive for
Cause, such that Executive is no longer acting as part of the senior management
team of the Company, (ii) any reduction in the Salary or a material reduction in
Executive’s benefits (other than (x) a reduction in Salary that is the result of
an administrative or clerical error, and which is cured within 15 business days
after the Company receives notice of such failure or (y) a reduction in Salary
or benefits that are generally applicable to all members of the Company’s senior
management), (iii) a material breach by the Company of this Agreement that is
not cured within 30 days following the Company’s receipt of written notice of
such breach from Executive, or (iv) without Executive’s prior written consent,
the relocation of Executive’s principal place of employment outside of a 30 mile
radius from the location of Executive's office as of the Effective Date.  With
regard to clause (i), Executive acknowledges that the Company has flexibility
under Section 1(a) to assign Executive a broad range of responsibilities and
duties that are consistent with him being a member of the senior management team
and such assignments will not constitute a “Good Reason Event.”

(b)  Effect of Termination.  

(i)  Death or Disability.  In the event of Termination Upon Death or Termination
For Disability pursuant to Sections 4(a)(i) or 4(a)(ii) of this Agreement:

(A)  Executive (or Executive’s legal representative) shall be entitled to
receive in cash an amount equal to any earned but unpaid Salary owing by the
Company to Executive as of the Termination Date (the “Accrued Salary”),

(B)  Executive (or Executive’s legal representative) shall be entitled to
receive in cash, to the extent provided under any management bonus plan, an
amount equal to the pro rata portion, determined as of the Termination Date, of
any bonus to which Executive would have been entitled had Executive been
employed by the Company at the time such bonus would have otherwise been paid
(the “Accrued Bonus”),

(C)  all unvested Restricted Shares subject to the RSA Agreement shall become
fully vested and non-forfeitable, and all restrictions thereon shall lapse, as
of the Termination Date,

(D)  unvested SARs subject to the SARA Agreement shall, pursuant to the
accelerated vesting schedule set forth in the SARA Agreement, become fully
vested and non-forfeitable, and all restrictions thereon shall lapse, as of the
Termination Date, and shall remain exercisable for the maximum period permitted
under the SARA Agreement, and

(E)  Executive and his eligible dependents shall be entitled to continue to
participate in the medical, dental, life and disability benefit programs of the
Company for a 12-month period following the Termination Date on the same basis
that had been provided to Executive and his eligible dependents prior to
termination; provided, that the Company may instead pay to Executive or his
legal representative a lump sum amount which, after taxes, will enable Executive
or his legal representative to purchase equivalent benefits for such 12-month
period.

Nothing contained herein shall be deemed to limit or abrogate any insurance or
other similar benefits available to Executive.  

(ii)  Termination For Cause.  In the event of a Termination For Cause pursuant
to Section 4(a)(iii) of this Agreement, Executive shall be entitled to receive
in cash an amount equal to any Accrued Salary.  

(iii)  Termination Without Cause and Resignation For Good Reason and Termination
Upon Non-renewal.  In the event of Termination Without Cause or Resignation For
Good Reason pursuant to Sections 4(a)(iv) or 4(a)(vi) of this Agreement, subject
to Section 4(c)(ii) of this Agreement:

(A)  a Executive (or Executive’s legal representative) shall be entitled to
receive in cash an amount equal to the Accrued Salary;

(B)  Executive (or Executive’s legal representative) shall be entitled to
receive in cash an amount equal to the Accrued Bonus;

3

--------------------------------------------------------------------------------

 

(C)  Executive (or Executive’s legal representative) shall be entitled to
receive in cash an amount equal to Executive’s Salary hereunder (at the rate
then in effect, and without taking into account any reductions that would have
given rise to Good Reason termination by Executive), payable in equal monthly
installments commencing on the Termination Date and ending 12 months after the
Termination Date;

(D)  all unvested Restricted Shares subject to the RSA Agreement shall become
fully vested and non-forfeitable, and all restrictions thereon shall lapse, as
of the Termination Date,

(E)  unvested SARs subject to the SARA Agreement shall, pursuant to the
accelerated vesting schedule set forth in the SARA Agreement, become fully
vested and non-forfeitable, and all restrictions thereon shall lapse, as of the
Termination Date, and shall remain exercisable for the maximum period permitted
under the SARA Agreement, and

(F)  Executive and his eligible dependents shall be entitled to continue to
participate in the medical, dental, life and disability benefit programs of the
Company for a 12-month period following the Termination Date on the same basis
that had been provided to Executive and his eligible dependents prior to
termination; provided, that the Company may instead pay to Executive or his
legal representative a lump sum amount which, after taxes, will enable Executive
or his legal representative to purchase equivalent benefits for such 12-month
period.

(iv)  Resignation Without Good Reason.  In the event of Resignation Without Good
Reason pursuant to Section 4(a)(v) of this Agreement, Executive shall be
entitled to receive in cash an amount equal to any Accrued Salary.  

(v)  Upon Termination For Any Reason.  In the event of any termination,
Executive shall be entitled to receive:

(A)  any unpaid reasonable, reimbursable business expenses incurred by Executive
in the course of performing Executive’s duties under this Agreement that were
incurred in a manner consistent with the Company’s policies in effect from time
to time with respect to travel, entertainment and other business expenses,
subject to the Company’s requirements with respect to incurring, reporting and
documenting such expenses; and

(B)  benefits under the Company’s benefit plans of general application as shall
be determined under the provisions of those plans.  

(c)  Additional Provisions.  

(i)  Any amounts to be paid pursuant to this Section 4 shall be paid in
accordance with the Company’s existing payroll or bonus payment practices, as
applicable.  

(ii)  As a condition to the Company’s obligations, if any, to make any Accrued
Bonus and severance payments provided under Section 4(b)(iii)(B) and (C),
Executive shall have executed, delivered and not revoked a general release in
the form attached hereto as Exhibit A.

(iii)  Notwithstanding any provision of this Agreement, the obligations and
commitments under Section 5 of this Agreement shall survive and continue in full
force and effect in accordance with their terms notwithstanding any termination
of Executive’s employment for any reason or termination of this Agreement for
any reason.  

(iv)  Notwithstanding anything in this Agreement to the contrary, the Company
shall have no obligation to pay any amounts payable under Sections 4(b)(i)(B),
4(b)(iii)(B) or 4(b)(iii)(C) of this Agreement during such times as Executive is
in breach of Section 5 of this Agreement, after the Company provides Executive
with notice of such breach.  

(v)  Executive agrees that termination of Executive’s employment for any reason
shall, with no further action by Executive required, constitute Executive’s
resignation, as of the Termination Date and to the extent applicable, from all
positions as an officer, director or representative of the Company and any
subsidiary or affiliate of the Company.  

Section 5.  Noncompetition, Nonsolicitation And Confidentiality.  

(a)  Definitions.  

“Company’s Business” means (i) developing and administering web-based individual
health insurance plans and ancillary health insurance products, (ii) designing
and structuring data-driven individual health insurance plans and ancillary
health insurance products, (iii) marketing such individual health insurance
plans and ancillary health insurance products, (iv) managing relations with
insureds, and (v) any other insurance or discount benefits business or
commercial activity, in each case as conducted by the Company or any subsidiary
or other affiliate of the Company; provided, however, that the Company’s
Business will not include the general practice of law in a law firm.  

“Competitor” means any company, other entity or association or individual that
directly or indirectly is engaged in the Company’s Business.

4

--------------------------------------------------------------------------------

 

“Confidential Information” means any confidential information with respect to
the Company’s Business and/or the businesses of its clients or customers,
including, but not limited to: the trade secrets of the Company; products or
services; standard proposals; standard submissions, surveys and analyses;
Commercial Lines Quality Assurance Manual; Claims Services Department Procedures
and Quality Assurance Manual; Surety Quality Assurance Manual; policy forms;
fees, costs and pricing structures; marketing information; advertising and
pricing strategies; analyses; reports; computer software, including operating
systems, applications and program listings; flow charts; manuals and
documentation; data bases; all copyrightable works; the Company’s existing and
prospective clients and customers, their addresses or other contact information
and/or their confidential information; existing and prospective client and
customer lists and other related data; expiration periods; policy numbers;
coverage specifications; daily reports and related correspondence; premium
renewal notices; and all similar and related information in whatever form.  The
term Confidential Information does not include, and there shall be no obligation
hereunder with respect to, information that (i) is generally available to the
public on the date of this Agreement, (ii) becomes generally available to the
public other than as a result of a disclosure by Executive not otherwise
permissible hereunder or (iii) Executive has learned or learns from other
sources where, to Executive’s knowledge, such sources have not violated their
confidentiality obligation to the Company or any other applicable obligation of
confidentiality.  

(b)  Noncompetition.  Executive covenants and agrees that during the period
commencing on the Effective Date and ending two years following the Termination
Date (the “Restricted Period”), Executive will not, directly or indirectly, own,
manage, operate, control, render service to, or participate in the ownership,
management, operation or control of any Competitor anywhere in the United States
of America; provided, however, that Executive shall be entitled to own shares of
stock of any corporation having a class of equity securities actively traded on
a national securities exchange or on the Nasdaq Stock Market which represent, in
the aggregate, not more than 1% of such corporation’s fully-diluted shares;
provided, further, that such restrictions shall not apply to the general
practice of law by Executive in a law firm.  

(c)  Nonsolicitation of Employees.  Executive covenants and agrees that during
the Restricted Period, Executive will not, directly or indirectly, employ or
solicit, or receive or accept the performance of services by any then current
officer, manager, employee or independent contractor of the Company or any
subsidiary or affiliate of the Company, or in any way interfere with the
relationship between the Company or any subsidiary or affiliate of the Company,
on the one hand, and any such officer, manager, employee or independent
contractor, on the other hand.  

(d)  Nonsolicitation of Customers and Vendors.  Executive covenants and agrees
that during the Restricted Period, Executive will not, directly or indirectly,
knowingly induce, or attempt to induce, any customer, salesperson, distributor,
supplier, vendor, manufacturer, representative, agent, jobber, licensee or other
person known by Executive to be transacting business with the Company or any
subsidiary or affiliate of the Company (collectively the “Customers” and
“Vendors”) to reduce or cease doing business with the Company or any such
subsidiary or affiliate of the Company, or in any way to interfere with the
relationship between any such Customer or Vendor, on the one hand, and the
Company or any subsidiary or affiliate of the Company, on the other hand.  

(e)  Representations and Covenants by Executive.  Executive represents and
warrants that: (i) Executive’s execution, delivery and performance of this
Agreement do not and will not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which Executive is bound; (ii) Executive is not a
party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other person or entity (other than the
Company) and Executive is not subject to any other agreement that would prevent
Executive from performing Executive’s duties for the Company or otherwise
complying with this Agreement; (iii) Executive is not subject to or in breach of
any nondisclosure agreement, including any agreement concerning trade secrets or
confidential information owned by any other party; and (iv) upon the execution
and delivery of this Agreement by the Company, this Agreement shall be the valid
and binding obligation of Executive, enforceable in accordance with its terms.  

(f)  Nondisclosure of Confidential Information.  Executive hereby acknowledges
and represents that Executive has consulted with independent legal counsel
regarding Executive’s rights and obligations under this Agreement and that
Executive fully understands the terms and conditions contained herein and
Executive agrees that Executive will not, directly or indirectly: (i) use,
disclose, reverse engineer or otherwise exploit for Executive’s own benefit or
for the benefit of anyone other than the Company the Confidential Information
except as authorized by the Company; (ii) during Executive’s employment with the
Company, use, disclose, or reverse engineer (x) any confidential information or
trade secrets of any former employer or third party, or (y) any works of
authorship developed in whole or in part by Executive during any former
employment or for any other party, unless authorized in writing by the former
employer or third party; or (iii) upon Executive’s resignation or termination
(x) retain Confidential Information, including any copies existing in any form
(including electronic form), that are in Executive’s possession or control, or
(y) destroy, delete or alter the Confidential Information without the Company’s
consent.  Notwithstanding the foregoing, Executive may use the Confidential
Information in the course of performing Executive’s duties on behalf of the
Company or any subsidiary or affiliate of the Company as described hereunder,
provided that such use is made in good faith.  Executive will immediately
surrender possession of all Confidential Information to Company upon any
suspension or termination of Executive’s employment with Company for any
reason.  

5

--------------------------------------------------------------------------------

 

(g)  Inventions and Patents.  Executive acknowledges that all (i) inventions,
innovations, improvements, developments, methods, designs, analysis, drawings,
reports, processes, novel concepts and all similar or related information
(whether or not patentable) that relate to the Company’s or any of its
subsidiaries’ or affiliates’ actual or anticipated businesses, (ii) research and
development and (iii) existing or future products or services that are, to any
extent, conceived, developed or made by Executive while employed by the Company
or any subsidiary or affiliate of the Company (“Work Product”) belong to the
Company or such subsidiary or affiliate.  Executive shall promptly disclose such
Work Product to the Board and, at the cost and expense of the Company, perform
all actions reasonably necessary or requested by the Board (whether during or
after the Term) to establish and confirm such ownership (including, without
limitation, executing assignments, consents, powers of attorney and other
instruments).  

(h)  Miscellaneous.  

(i)  Executive acknowledges that (x) Executive’s position is a position of trust
and responsibility with access to Confidential Information of the Company,
(y) the Confidential Information, and the relationship between the Company and
each of its employees, Customers and Vendors, are valuable assets of the Company
and may not be converted to Executives own use and (z) the restrictions
contained in this Section 5 are reasonable and necessary to protect the
legitimate business interests of the Company and will not impair or infringe
upon Executive’s right to work or earn a living after Executive’s employment
with the Company ends.  

(ii)  Each of the foregoing obligations shall be enforceable independent of any
other obligation, and the existence of any claim or cause of action that
Executive may have against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
these obligations.  

(iii)  Executive acknowledges that monetary damages will not be an adequate
remedy for the Company in the event of a breach of this Agreement and that it
would be impossible for the Company to measure damages in the event of such a
breach.  Therefore, Executive agrees that, in addition to other rights that the
Company may have at law or equity, the Company is entitled, without posting
bond, to seek an injunction preventing Executive from any breach of this
Agreement.  

(iv)  In the event of a breach or violation by Executive during the Restricted
Period of any restriction in Section 5(b), (b) or (d) of this Agreement, the
Restricted Period shall be tolled until such breach or violation has been
cured.  

(v)  The parties intend to provide the Company with the maximum protection
possible with respect to its Customers and Vendors.  The parties, however, do
not intend to include a provision that contravenes the public policy of any
state.  Therefore, if any provision of this Section 5 is unlawful, against
public policy or otherwise declared void, such provision shall not be deemed
part of this Agreement, which otherwise shall remain in full force and
effect.  If, at the time of enforcement of this Agreement, a court or other
tribunal holds that the duration, scope or area restriction stated herein is
unreasonable under the circumstances then existing, the parties agree that the
court should enforce the restrictions to the extent it deems reasonable.  

(vi)  Executive hereby agrees that prior to accepting employment with any other
person or entity during the Term or during the Restricted Period following the
Termination Date, Executive will provide such prospective employer with written
notice of the existence of this Agreement and the provisions of this Section 5
of this Agreement, with a copy of such notice delivered simultaneously to the
Company in accordance with Section 10 of this Agreement.  

(vii)  Notwithstanding any provision of this Agreement, the obligations and
commitments of this Section 5 shall survive and continue in full force and
effect in accordance with their terms notwithstanding any termination of
Executive’s employment for any reason or termination of this Agreement for any
reason.  

Section 6.  Withholding Taxes.  Prior to making any payments required to be made
pursuant to this Agreement, the Company may require that the Company be
reimbursed in cash for any taxes required by any government to be withheld or
otherwise deducted and paid by the Company in respect of such payment by the
Company.  In lieu thereof, the Company shall have the right to withhold the
amount of such taxes from any sums due or to become due from it to Executive.  

Section 7.  Expenses.  In the event of any legal action to enforce Executive’s
or the Company’s rights under this Agreement, each party will be responsible for
that party’s reasonable attorneys’ fees, expenses and disbursements.  

Section 8.  Assignment.  This Agreement is binding upon and shall inure to the
benefit of the parties hereto and their respective successors and
assigns.  Executive shall not assign or transfer any rights or obligations
hereunder.  The Company shall have the right to assign or transfer any rights or
obligations hereunder only to (a) a successor entity in the event of a merger,
consolidation, or transfer or sale of all or substantially all the assets of the
Company or (b) a subsidiary or affiliate of the Company.  Any purported
assignment, other than as provided above, shall be null and void.  

Section 9.  Indemnification.  The Company shall indemnify Executive for any act
or omission done or not done in performance of Executive’s duties hereunder in
accordance with the Company’s certificate of incorporation, by-laws and any
other constituent document to the extent provided for any other officer or
member of the Board.  The Company’s obligations under this Section 9 shall
survive any termination of this Agreement or Executive’s employment
hereunder.  In addition, on the Effective Date, the Company shall execute and
deliver to Executive an Indemnification Agreement in the form attached hereto as
Exhibit D.

6

--------------------------------------------------------------------------------

 

Section 10.  Notices.  All notices, requests, consents and other communications
required or permitted to be given hereunder, shall be in writing and shall be
delivered personally or sent by prepaid telegram, telex, facsimile transmission,
overnight courier or mailed, first class, postage prepaid by registered or
certified mail, as follows:

If to the Company:

Health Insurance Innovations, Inc.
15438 N. Florida Avenue, Suite 201
Tampa, Florida 33613
Attention: Michael W. Kosloske
Telecopy: (877) 376-5832

 

with a copy to (which shall not constitute notice hereunder): Health Insurance
Innovations, Inc.
15438 N. Florida Avenue, Suite 201
Tampa, Florida  33613
Attention:  Gary Raekers
Telecopy:  (877) 376-5832

If to Executive:

To Executive’s address as reflected on the payroll records of the Company

or such other address as either party shall designate by notice in writing to
the other in accordance herewith.  Any such notice shall be deemed given when so
delivered personally, by telex, facsimile transmission or telegram, or if sent
by overnight courier, one day after delivery to such courier by the sender or if
mailed, five days after deposit by the sender in the U.S. mails.  

Section 11.  Entire Agreement.  This Agreement shall constitute the entire
agreement between Executive and the Company concerning the subject matter
hereof.  This Agreement supersedes and preempts any prior employment agreement
or other understandings, agreements or representations by or among the parties,
written or oral, that may have related to the subject matter hereof.  No
provisions of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing, signed by Executive
and an authorized officer of the Company.  

Section 12.  Governing Law.  This Agreement shall be subject to and governed by
the laws of the State of Florida, without giving effect to the principles of
conflicts of law under Florida law that would require or permit the application
of the laws of a jurisdiction other than the State of Florida and irrespective
of the fact that the parties now or at any time may be residents of or engage in
activities in a different state.  Employee agrees that in the event of any
dispute or claim arising under this Agreement, jurisdiction and venue shall be
vested and proper, and Employee hereby consents to the jurisdiction of any court
sitting in Tampa, Florida, including the United States District Court for the
Middle District of Florida.  

Section 13.  Full Settlement.  Executive acknowledges and agrees that, subject
to the payment by the Company of the benefits provided in this Agreement to
Executive, in no event will the Company nor any subsidiary or affiliate thereof
be liable to Executive for damages under any claim of breach of contract as a
result of the termination of Executive’s employment.  In the event of any such
termination, the Company shall be liable only to provide to Executive, or
Executive’s heirs or beneficiaries, the benefits specified in this Agreement.  

Section 14.  Strict Compliance.  Executive’s or the Company’s failure to insist
upon strict compliance with any provision of this Agreement or the failure to
assert any right Executive or the Company may have hereunder shall not be deemed
to be a waiver of such provision or right or any other provision or right of
this Agreement.  The waiver, whether express or implied, by either party of a
violation of any of the provisions of this Agreement shall not operate or be
construed as a waiver of any subsequent violation of any such provision.  

Section 15.  Creditor Status.  No benefit or promise hereunder shall be secured
by any specific assets of the Company.  Executive shall have only the rights of
an unsecured general creditor of the Company in seeking satisfaction of such
benefits or promises.  

7

--------------------------------------------------------------------------------

 

Section 16.  Section 409A.  This Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), and shall be construed accordingly.  Any payments or
distributions to be made to Executive under this Agreement upon a separation
from service of amounts classified as “nonqualified deferred compensation” for
purposes of Section 409A, shall in no event be made or commence until six months
after such separation from service if Executive is determined to be a specified
Executive of a public company (all as determined under Section 409A).  Each
payment of nonqualified deferred compensation under this Agreement shall be
treated as a separate payment for purposes of Section 409A.  Any reimbursements
made pursuant to this Agreement shall be paid as soon as practicable but no
later than 90 days after Executive submits evidence of such expenses to the
Company (which payment date shall in no event be later than the last day of the
calendar incurred).  The amount of such reimbursements paid and any in-kind
benefits the year following the calendar year in which the expense was provided
during any calendar year shall not affect the reimbursements paid or in-kind
benefits provided in any other calendar year, and the right to any such payments
and benefits shall not be subject to liquidation or exchange for another payment
or benefit.  

Section 17.  Cooperation.  Executive agrees to provide assistance to and
cooperate with the Company upon its reasonable request with respect to matters
within the scope of Executive’s duties and responsibilities during the
Restricted Period.  During such Period, the Company shall, to the maximum extent
coordinate or cause any such request with Executive’s other commitments and
responsibilities to minimize the degree to which such request interferes with
such commitments and responsibilities.  The Company agrees that it will
reimburse Executive for reasonable documented travel expenses (i.e., travel,
meals and lodging) that Executive may incur in providing assistance to the
Company hereunder.

Section 18.  Non-disparagement.  Executive agrees to not make any statements,
written or oral, while employed by the Company and thereafter, which would be
reasonably likely to disparage or damage the Company, its affiliates or
subsidiaries or the personal or professional reputation of any present or former
employees, officers or members of the managing or directorial boards or
committees of the Company or its affiliates or subsidiaries.  The Company agrees
that it will instruct each of its and its affiliates’ and subsidiaries’ members,
directors, managers, officers and employees not to make any disparaging
communication regarding Executive, and no such person or entity will be
authorized on the Company’s or any affiliate’s or subsidiary’s behalf to make
any such disparaging communications regarding Executive.  

Section 19.  Recoupment.  Executive agrees to reimburse the Company for all or a
portion, as determined below, of any bonus or incentive or equity-based
compensation paid or awarded to Executive by the Company, if the Board
determines that (a) the payment, award or vesting thereof was predicated upon
the achievement of certain financial results that were subsequently the subject
of a material financial restatement, (b) Executive engaged in fraud or
misconduct that caused, in whole or in part, the need for the material financial
restatement, and (c) a lower payment, award or vesting would have occurred based
upon the restated financial results. In such event, Executive agrees to
reimburse (in the manner determined by the Board, including cancellation of
options or other stock awards) any bonus or incentive or equity-based
compensation previously paid, awarded or vested in the amount by which such
bonus or incentive or equity-based compensation actually paid, awarded or vested
exceeds the lower payment, award or vesting that would have occurred based upon
the restated financial result; provided that no reimbursement shall be required
if the payment, award or vesting otherwise subject to reimbursement hereunder
occurred more than three (3) years prior to the date the applicable
reinstatement is disclosed. In addition, notwithstanding anything to the
contrary, any bonus or incentive or equity-based compensation, or other
compensation, payable to Executive pursuant to this Agreement or any other
agreement, plan or arrangement of the Company shall be subject to repayment or
recoupment (clawback) by the Company to the extent applicable under Section 304
of the Sarbanes-Oxley Act of 2002 (and not otherwise exempted) and in accordance
with such policies and procedures as the Board or the Compensation Committee of
the Board may adopt from time to time, including policies and procedures to
implement applicable law (including, but not limited to, Section 954 of the
Dodd-Frank Act), stock market or exchange rules and regulations or accounting or
tax rules and regulations.  

Section 20.  Survival.  Any provision of this Agreement that is expressly or by
implication intended to survive the termination of this Agreement shall survive
or remain in effect after the termination of this Agreement.  

Section 21.  Counterparts.  This Agreement may be executed in two or more
counterparts, anyone of which need not contain the signature of more than one
party, but all such counterparts taken together shall constitute one and the
same agreement.  

[Signature Page Follows]

 

 

 

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.  

 

 

 

HEALTH INSURANCE INNOVATIONS, INC.

 

 

 

By:

/s/ Michael W. Koslsoke

 

 

Name:

Michael W. Kosloske

 

 

Title:

Chairman, President and Chief Executive Officer

 

 

 

EXECUTIVE

 

 

 

/s/ Michael A. Petrizzo, Jr.

 

 

Michael A. Petrizzo, Jr.

 

 

 

9

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF RELEASE

This RELEASE (“Release”) is granted effective as of the [·] day of [·], 20[·] by
MICHAEL A. PETRIZZO, JR. (the “Executive”) in favor of HEALTH INSURANCE
INNOVATIONS, INC. (the “Company”) and the other Released Parties (as defined
below).  This is the Release referred to in the Employment Agreement, dated as
of October 7, 2013, between the Company and the Executive (the “Employment
Agreement”).  The Executive gives this Release in consideration of the Company’s
promises and covenants contained in the Employment Agreement, with respect to
which this Release is an integral part.  

1.  Release of the Company.  The Executive, for himself, his successors,
assigns, attorneys, and all those entitled to assert his rights, now and forever
hereby releases and discharges the Company and its respective officers,
directors, stockholders, trustees, Executives, agents, parent corporations,
subsidiaries, affiliates, estates, successors, assigns and attorneys (the
“Released Parties”), from any and all claims, actions, causes of action, sums of
money due, suits, debts, liens, covenants, contracts, obligations, costs,
expenses, damages, judgments, agreements, promises, demands, claims for
attorney’s fees and costs, or liabilities whatsoever, in law or in equity, which
the Executive ever had or now has against the Released Parties, arising by
reason of or in any way connected with or which may be traced either directly or
indirectly to the employment relationship which existed between the Company or
any of its parents, subsidiaries, affiliates, or predecessors and the Executive,
or the termination of that relationship, that the Executive has, had or purports
to have, from the beginning of time to the date of this Release, whether known
or unknown, that now exists, no matter how remotely they may be related to the
aforesaid employment relationship including but not limited to claims for
employment discrimination under federal or state law, except as provided in
Paragraph 2; claims arising under Title VII of the Civil Rights Act, 42 U.S.C.
§ 2000(e), et seq. or the Americans With Disabilities Act, 42 U.S.C. § 12101, et
seq.; claims for statutory or common law wrongful discharge, including any
claims arising under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.;
claims for attorney’s fees, expenses and costs; claims for defamation; claims
for wages or vacation pay; claims for benefits, including any claims arising
under the Executive Retirement Income Security Act, 29 U.S.C. § 1001, et seq.;
and provided, however, that nothing herein shall release the Company of its
obligations to the Executive under the Employment Agreement, the RSA Agreement
(as defined in the Employment Agreement), the SARA Agreement (as defined in the
Employment Agreement), the Indemnification Agreement, dated as of October 21,
2013 (the “Indemnification Agreement”), between the Company and the Executive or
any other contractual obligations between the Company or its subsidiaries or
affiliates and the Executive (including, without limitation, any equity award
agreement or indemnification agreement), or any indemnification obligations to
the Executive under the Indemnification Agreement, Company’s certificate of
incorporation, bylaws, operating agreement or other constituent document or any
federal, state or local law or otherwise.  

2.  Release of Claims Under Age Discrimination in Employment Act.  Without
limiting the generality of the foregoing, the Executive agrees that by executing
this Release, he has released and waived any and all claims he has or may have
as of the date of this Release for age discrimination under the Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq.  It is understood
that the Executive has been advised to consult with an attorney prior to
executing this Release; that he in fact has consulted a knowledgeable, competent
attorney regarding this Release; that he may, before executing this Release,
consider this Release for a period of 21 calendar days; and that the
consideration he receives for this Release is in addition to amounts to which he
was already entitled.  It is further understood that this Release is not
effective until seven calendar days after the execution of this Release and that
the Executive may revoke this Release within seven calendar days from the date
of execution hereof.  

The Executive agrees that he has carefully read this Release and is signing it
voluntarily.  The Executive acknowledges that he has had 21 days from receipt of
this Release to review it prior to signing or that, if the Executive is signing
this Release prior to the expiration of such 21‑day period, the Executive is
waiving his right to review the Release for such full 21‑day period prior to
signing it.  The Executive has the right to revoke this release within seven
days following the date of its execution by him.  However, if the Executive
revokes this Release within such seven-day period, no severance benefit will be
payable to him under the Employment Agreement and he shall return to the Company
any such payment received prior to that date.  

THE EXECUTIVE HAS CAREFULLY READ THIS RELEASE AND ACKNOWLEDGES THAT IT
CONSTITUTES A GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST THE
COMPANY UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT.  THE EXECUTIVE
ACKNOWLEDGES THAT HE HAS HAD A FULL OPPORTUNITY TO CONSULT WITH AN ATTORNEY OR
OTHER ADVISOR OF HIS CHOOSING CONCERNING HIS EXECUTION OF THIS RELEASE AND THAT
HE IS SIGNING THIS RELEASE VOLUNTARILY AND WITH THE FULL INTENT OF RELEASING THE
COMPANY FROM ALL SUCH CLAIMS.  

 

 

Name of Executive: Michael A. Petrizzo, Jr.

 

Date:  [·], 20[·]

 

10